  Case 20-05001           Doc 9      Filed 02/24/20        Entered 02/24/20 16:28:43   Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      BRIDGEPORT DIVISION
In re:

INTEGRATED SURGICAL, LLC                                       :   CHAPTER 7 (JAM)
                                                               :
                           Debtor                              :   CASE NO. 18-50186
---------------------------------------------------------------x
RICHARD M. COAN, TRUSTEE OF THE                                :   ADV. PROC. NO. 20-05001
BANKRUPTCY ESTATE OF                                           :
INTEGRATED SURGICAL, LLC                                       :
                                                               :
                           Plaintiff                           :
v.                                                             :
                                                               :
MICHAEL BREEDE                                                 :
                                                               :
                           Defendant                           :
---------------------------------------------------------------x

         CONSENSUAL MOTION FOR EXTENSION OF TIME TO RESPOND TO
            COMPLAINT AND TO CONTINUE PRETRIAL CONFERENCE

         The Defendant, Michael Edward Breede (“Defendant”), by and through his undersigned

attorneys, respectfully moves on consent for an extension of time to respond to the Complaint

through and including April 21, 2020 and to continue the pretrial conference to May 26, 2020. In

support thereof, the Defendant represents upon information and belief as follows:

         1.      On or about January 24, 2020, Richard M. Coan, Trustee of the Bankruptcy Estate

of Integrated Surgical, LLC (the “Plaintiff”) commenced the above caption action against the

Defendant (the “Action”).

         2.      This Court also scheduled the initial Pretrial Conference in the Action for March 31,

2020.

         3.      Simultaneously with the instant motion, Matthew K. Beatman of Zeisler & Zeisler,
  Case 20-05001        Doc 9      Filed 02/24/20      Entered 02/24/20 16:28:43           Page 2 of 3




P.C. filed an appearance on behalf of Michael Breede in the Action.

        4.      The Debtor has informed his counsel that he has recently been diagnosed with a

serious medical issue requiring an immediate procedure to remove a cancerous growth. That

procedure is now scheduled on February 29, 2020. Given the nature of the procedure and the need

for analysis of the growth, it is not yet clear with medical certainty as to when the Debtor will be

sufficiently healed and medically cleared to resume normal activities, but it is presently expected

that it will be approximately 30 days later after he is released from the hospital.

        5.      The undersigned needs additional time to review and discuss the underlying facts

with his client in order to effectively represent him and to respond to the complaint.             The

Defendant’s availability is limited as he prepares for the procedure, and will be limited as he

recovers from same. The Defendant through his counsel would also like an opportunity to sit down

with the Plaintiff to discuss the case after his client recovers to attempt to resolve the case.

        6.      The undersigned has consulted with counsel to the Plaintiff to discuss the extension

request sought in this motion. Counsel to the Plaintiff has consented to the instant request for relief.

All counsel therefore believe that it would be preferable to continue all responsive dates in the

Action including dates for any party to the Action to respond to the complaint to April 21, 2020 and

for the pretrial conference to be continued to May 26, 2020, subject to further amendment.
 Case 20-05001        Doc 9    Filed 02/24/20      Entered 02/24/20 16:28:43        Page 3 of 3




       WHEREFORE, the Defendant respectfully requests that the Court extend the time to

respond to the Complaint filed by the Plaintiff for all parties to April 21, 2020 and continue the

pretrial conference to May 26, 2020 and grant such other and further relief as the Court deems just

and proper.

       Dated this 24th day of February, 2019 at Bridgeport, Connecticut.

                                               MICHAEL EDWARD BREEDE,
                                               THE DEFENDANT


                                         By:    /s/ Matthew K. Beatman
                                               Matthew K. Beatman (ct08923)
                                               Zeisler & Zeisler, P.C.
                                               10 Middle Street
                                               15th Floor
                                               Bridgeport, CT 06604
                                               Tel. 203-368-4234
                                               Email: mbeatman@zeislaw.com
                                               Attorney for the Defendant
